—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered January 6, 1986, convicting him of sodomy in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the court properly denied his request for a missing witness charge. The defendant waited until both sides had rested to make his request to charge. The untimely request put the People at a disadvantage and was thus correctly denied (see, People v Gonzalez, 68 NY2d 424; People v Waldron, 154 AD2d 635). In any event; "there is no duty on the prosecutor to call at trial every witness to a crime” and no prejudice or deprivation of due process will be found if certain witnesses are not called, providing that there is no suppression of evidence potentially favorable to the defendant (People v Stridiron, 33 NY2d 287, 292; People v Buckler, 39 NY2d 895, 897; People v Hicks, 154 AD2d 713).
We also disagree with defendant’s contention that the submission to the jury of a verdict sheet containing written instructions constituted reversible error, since the record shows that defense counsel expressly consented to this procedure (see, People v Hallums, 157 AD2d 800).
We have examined the defendant’s remaining contention *809and find it to be unpreserved for appellate review. Brown, J. P., Rubin, Sullivan and Harwood, JJ., concur.